United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-0609
Issued: April 26, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On January 26, 2015 appellant, through counsel, filed an application for review of
September 17 and November 5, 2014 merit decisions of the Office of Workers’ Compensation
Programs (OWCP). The appeal was docketed as No. 15-609.
The only decision before the Board in the present appeal is the September 17, 2014
decision issued under File No. xxxxxx154, which terminated appellant’s medical benefits for
neck strain, leg and shoulder strain, and right lateral epicondylitis. Although counsel also
appealed a November 5, 2014 decision, adjudicated under file number xxxxxx741, the record
before the Board does not include File No. xxxxxx741, which was also accepted for right lateral
epicondylitis. The medical reports under file number xxxxxx741 have bearing on the issue of
whether OWCP properly terminated medical benefits in the September 17, 2014 decision.
The case must, therefore, be remanded to OWCP to combine OWCP File No. xxxxxx741
with the instant case, OWCP File No. xxxxxx154. This will allow OWCP to consider all
relevant claim files in developing appellant’s claim and serve to avoid piecemeal adjudication1
that could raise the possibility of inconsistent results. Following this and such other
development as deemed necessary, OWCP shall issue an appropriate de novo decision.
1

See William T. McCracken, 33 ECAB 1197 (1982).

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 17, 2014 is set aside and the case is remanded for
further proceedings consistent with this order of the Board.
Issued: April 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

